Citation Nr: 0835389	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980 and March 1983 to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the RO in St. 
Louis, Missouri, which continued a noncompensable disability 
rating for a bilateral hearing loss disability.  The Board 
remanded the issue in June 2007.  It returns now for 
appellate consideration.


FINDING OF FACT

At worst, the veteran's bilateral hearing loss is manifested 
by hearing loss corresponding to auditory acuity level II in 
the right ear and level IV in the left ear.


CONCLUSION OF LAW

A compensable rating for a bilateral hearing loss disability 
is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.85 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; and

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Preliminarily, the Board notes that the notice in this case 
was issued prior to the decision in Vazquez-Flores.  As such, 
it does not take the form prescribed in that case.  Any pre-
adjudicatory notice error is presumed prejudicial, in which 
case the burden shifts to VA to demonstrate that the error 
did not affect the essential fairness of the adjudication.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  To 
do this, VA must show that the purpose of the notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Id.  The Federal 
Circuit indicated that this was not an exclusive list of ways 
in which the presumption of prejudice may be rebutted.  See 
id.  The focus should be on whether the final Board decision 
is rendered essentially unfair as a result of the initial 
notice error.  Vazquez-Flores, No. 05-0355, slip op. at 10 
n.2; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007) ("[I]n order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").   

Prior to and following the initial adjudication of his claim, 
the veteran was provided with VCAA notice letters dated in 
November 2003 and September 2007, which requested that the 
veteran provide evidence describing how his disability had 
increased in severity.  In addition, the veteran was 
questioned about the effect that worsening has on his 
employment and daily life during the course of the various VA 
examination performed in association with this claim.  
Further, the veteran submitted a statement dated in October 
2006 describing the impact that his disability has on his 
employment and daily life.  The Board finds that the notice 
given, the questions directly asked and the responses 
provided by the veteran at interview, and the statement 
submitted by the veteran show that he knew that the evidence 
needed to show that his disability had worsened and what 
impact it had on his employment and daily life.  As the Board 
finds that veteran had actual knowledge of the requirement, 
any failure to provide him with adequate notice is not 
prejudicial.  See Sanders, supra.  The Board finds that the 
first criterion is satisfied.  See Vazquez-Flores, supra.

As to the second element, the Board notes that the veteran is 
service-connected for bilateral hearing loss.  As will be 
discussed below, this condition is rated under Diagnostic 
Code 6100, 38 C.F.R. § 4.85.  This is the only Diagnostic 
Code to rate the disability, and under this Code, there is no 
cross-reference to any other Code for the purposes of 
evaluation.  See id.  This ratings schedule is the sole 
mechanism by which a veteran can be rated for hearing loss, 
excepting only referral for extraschedular consideration and 
the provisions of special monthly compensation.  See 38 
C.F.R. Part 4.  The schedule relies on a single measurement 
or test to establish a higher rating.  See Diagnostic Code 
6100, 38 C.F.R. § 4.85; see also Martinak v. Nicholson, 21 
Vet. App. 447, 456 (2007) (recognizing that the hearing loss 
rating schedule calls for the mechanical application of the 
test scores the appellant received on his audiological 
examination).  The Board further notes that the substance and 
application of Diagnostic Code 6100 have been recently upheld 
as reasonable exercises of the Secretary's rulemaking 
authority.  Martinak, 21 Vet. App. 447.  Neither the Board 
nor the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary; the relevant 
provisions must be applied.  As such, even if the veteran had 
received adequate section 5103(a) notice, the adjudication 
nonetheless would have yielded the same result.

As to the third element, the Board notes that the VCAA notice 
letters dated in March 2006 and September 2007 informed the 
veteran that a disability rating was assigned for service-
connected disabilities, under a rating schedule, and that the 
rating could change if the condition changed.  He was told 
that a disability rating will be determined under the rating 
schedule, with ratings ranging from 0 percent to as much as 
100 percent (depending on the disability involved), based on 
the nature and symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  See Vazquez-Flores, supra.

As to the fourth element, the November 2003, March 2006 and 
September 2007 provided notice of the types of evidence, both 
lay and medical, including statements from his doctor and on-
going treatment records, that could be submitted to show that 
his disability had worsened.  See Vazquez-Flores, supra.

Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice was harmless.  

The Board further finds that the remaining elements of 
Pelegrini II are satisfied.  The November 2003 and September 
2007 letters informed the veteran of the evidence that VA 
would seek to obtain.  This letter also provided examples of 
the types of evidence he could submit.  See Pelegrini II, 
supra.  

Since the RO continued the noncompensable disability rating 
at issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA audiological 
examination in May 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected hearing loss 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The veteran seeks an increased rating for his service-
connected bilateral hearing loss disability, currently 
evaluated as noncompensable.  For the reasons that follow, 
the Board finds that a higher rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, measured by 
puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R.  § 4.85.

The Board notes that hearing loss disability is rated based 
on audiometry specified by regulation.  Inasmuch as the 
private audiometry test on file is not in accordance with the 
regulatory specifications, it may not serve as the basis for 
the rating assigned.  Therefore, although the veteran has 
undergone a private audiometry test, performed in July 2001 
by Health Conservation Progress, Inc., the results of that 
test cannot be used to rate his disability.  The privately 
conducted audiometry test that the veteran submitted in 
support of his claim does not appear to be in accordance with 
regulatory specifications that requires examinations used for 
VA purposes to have a controlled speech discrimination test 
using the Maryland CNC word list and audiometry test.  The 
private test conducted used a method other than the Maryland 
CNC word list.  

Additionally, it is noteworthy that the results of the July 
2001 audiometry test varied significantly from the majority 
of the other medical evidence of record.  The audiogram shows 
findings of 75 dB in both ears at all frequencies tested.  
Such results are reflective of not only severe high-frequency 
hearing loss, but also severe hearing loss at the low- and 
mid-frequencies.  The fact that the audiogram displays 
identical results at each frequency level in both ears calls 
into question the accuracy of this test.  Accordingly, the 
Board finds this private audiometry test to be unreliable for 
purposes of evaluating the veteran's bilateral hearing loss 
disability.  More importantly, even if the Board were to 
accept the findings as valid and reliable, such are not for 
application as the results do not demonstrate a factually 
ascertainable increase in severity within one year of his 
October 2003 claim.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o).

On the audiological evaluation by Mid-West Hearing Aid 
Service, Inc. in February 2005, air conduction testing 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
60
55
60
LEFT
40
55
55
60
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.  
Puretone averages were 56 dB in the right ear and 59 dB in 
the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  The right ear had a puretone 
average of 56 dB and a speech recognition score of 84; 
therefore the right ear receives a designation of II.  The 
left ear had a puretone average of 59 dB and a speech 
recognition score of 84; therefore the left ear receives a 
designation of III.  The point where II and III intersect on 
Table VII then reveals the disability level for the veteran's 
hearing loss, which in this case does not reach a compensable 
level.  

On the authorized audiological evaluation at the May 2008 VA 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
50
55
LEFT
30
35
35
60
65

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 86 percent in the left ear.  
Puretone averages were 46 dB in the right ear and 49 dB in 
the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  The right ear had a puretone 
average of 46 dB and a speech recognition score of 86; 
therefore the right ear receives a designation of II.  The 
left ear had a puretone average of 49 dB and a speech 
recognition score of 86; therefore the left ear also receives 
a designation of II.  The point where II and II intersect on 
Table VII then reveals the disability level for the veteran's 
hearing loss, which again does not reach a compensable level.  

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under 38 C.F.R. § 4.85 because 
the speech discrimination test may not reflect the severity 
of communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55-
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  

In the instant case, neither of the two aforementioned 
provisions are satisfied by the audiometric results from the 
May 2008 VA examination.  The February 2005 private 
audiometry test, however, revealed puretone thresholds in 
each of the specified frequencies of 1000, 2000, 3000, and 
4000 Hertz to be 55 decibels or more in the left ear.  Thus, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 38 C.F.R. 
§ 4.86(a).  As noted above, the left ear receives a 
designation of III under Table VI, and the point at which II 
(the designation for the right ear) and III intersect on 
Table VII reveals a noncompensable disability level.  Under 
Table VIa, the left ear receives a designation of IV.  The 
point at which II and IV intersect on Table VII again reveals 
that the veteran's hearing loss does not reach a compensable 
level.  

The Board has reviewed the remaining audiological evaluations 
of record, but finds them to be inadequate for purposes of 
rating the veteran's bilateral hearing loss disability.  VA 
Medical Center (VAMC) audiology consultation records show 
that the veteran was given a hearing test in September 2003; 
however the audiogram is not available for review.  Moreover, 
although the veteran underwent VA audiological examinations 
in April 2004 and January 2006, in both instances the 
examiner judged the test results as unacceptable for rating 
purposes.  The veteran has also indicated that he was under a 
lot of new medication at the April 2004 examination and that 
he would be happy to retake that examination.  See VA Form 9, 
March 2005.  It is for these reasons that the veteran was 
subsequently afforded an additional VA examination in May 
2008.  The results of this examination have been considered 
and analyzed above.

Taking into account all of the relevant evidence of record, 
the Board finds that there is no evidence showing that the 
veteran is entitled to a compensable rating at any point 
since the effective date of service connection.  The 
noncompensable evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran.  Thus, his request for a compensable evaluation 
is denied.  See 38 C.F.R. §§ 4.85, 4.86, 4.87.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995). 

The Board acknowledges that the veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., that he 
has difficulty hearing.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the severity of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the severity of his bilateral hearing loss 
disability.

Finally, the Board has considered the rule of Hart, supra.  
The evidence does not show that the veteran's symptoms have 
risen to the level for a compensable rating at any time 
during the period on appeal.  Therefore, the Board concludes 
that staged ratings are inapplicable.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for a bilateral hearing loss disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable rating for a bilateral hearing 
loss disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


